Title: To George Washington from Thomas Fosdick, 28 July 1789
From: Fosdick, Thomas
To: Washington, George



May it please your Excellency
State Mass[achusett]s MarbleheadJuly 28 1789

Having had the Honor of Serving under your Excellencys orders in the late American Army, and being informed that the Appointment of the revenue Officers originates with your Excellency,

I am indued in this manner to solicite an Appointment for this district—The inclosd Certificate from General Glover will show that I acquited myself with reputation—I have the Honor to be you Excellys Most Obt & Very Hum. Sert

Thomas Fosdick


I should have made an earlier application but did not know, till this moment that Marblehead would be the principal Seaport in any district.

